DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016183574 [all citations are from the attached Examiner provided translation – NOT the translation of the IDS] in view of Sharpe (2012/0047872) and Wolf (3,690,100) and optionally in view of Wright (5,161,365).   First note each of the applied JP ‘574, Wolf , Sharpe and Wright references are in the field of fuel control of jet engines.  JP ‘574 specifically teaches [particularly Figs. 6A-6E, annotations of Fig. 6E provided] A jet engine, comprising: a pump 59C that pressurizes fuel; a heating conduit 52 that heats the pressurized fuel; a fuel turbine 80 that provides mechanical power 72 to the pump 59C; and an electric rotating machine [optional electric motor disclosed on page 8 of the translation, under the “Fuel supply pump 59C” section], wherein the electric rotating machine [motor] provides mechanical power to the fuel turbine, and wherein the fuel that has passed through the heating conduit 52 before combustion flows into the fuel turbine to provide mechanical power to the fuel turbine 80; wherein the fuel [fuel turbine bypass 52B from 68B, 90, 24 or an alternate fuel turbine 80 bypass 52D in Fig. 6E] is combusted without passing through the fuel turbine 80; wherein the fuel that has passed through the heating conduit is vaporized [reformed fuel / which becomes gasesous rather than liquid, see top of page 4]; wherein an event in which a temperature of the heating conduit is higher than a first threshold value [e.g. above vaporization]; wherein an event in which a temperature of the fuel that has passed through the heating conduit is higher than a second threshold value [e.g. in the reforming / decomposition temperature range]; wherein an event in which a given duration of time has elapsed after startup of the jet engine [reforming / vaporization does not occur immediately after startup]; (10) comprising a combustor Ch that combusts the fuel, wherein the heating conduit 24 is disposed adjacent to the combustor Ch.   	JP ‘754 does not teach explicitly teach satisfying and not satisfying the given condition, i.e. the electric rotating machine provides mechanical power to the fuel turbine when a given condition is not satisfied, and wherein the fuel that has passed through the heating conduit before combustion flows into the fuel turbine to provide mechanical power to the fuel turbine when the given condition is satisfied wherein the fuel is combusted without passing through the fuel turbine when the given condition is not satisfied nor wherein the electric rotating machine receives rotational force of the fuel turbine to generate electric power when the given condition is satisfied nor teaches wherein the given condition includes an event in which the fuel that has passed through the heating conduit is vaporized;    nor  wherein the given condition comprises an event in which a given duration of time has elapsed after startup of the jet engine. 	Sharpe teaches [see e.g. paragraphs 0026, 0030, 0032] A jet engine, comprising: a pump 46 that pressurizes fuel; a turbine [air motor 36 is illustrated with blades characteristic of a turbine] that provides mechanical power to the pump 46; and an electric rotating machine [motor/generator 44], wherein the electric rotating machine 44 provides mechanical power to the turbine [air motor 36] when a given condition is not satisfied [during startup], and wherein the fuel 20 flows into the turbine [air motor 36 via duct 34] to provide mechanical power to the turbine [air motor 36] when the given condition is satisfied [i.e. not startup / warmup or after startup and toward desired operation conditions operates using the turbine / air motor rather than the electric machine, see paragraph 0032];  wherein the fuel 20 is combusted without passing through the turbine [air motor 36] when the given condition is not satisfied [during startup, electrical power from the motor 44 drives the fuel pump].  Paragraphs 0026, 0030, 0032, are excerpted below:
 “[0026] A small portion of the gases in the central hot gas and fire pressure conduit 32 is diverted into an air motor inlet duct 34, where it is used to interact with an air motor 36 to rotate a fuel pump shaft 38. After the small portion of the gases from the central hot gas and fire pressure conduit 32 interact with the air motor 36, they are exhausted through an air motor outlet duct 40. The fuel pump shaft 38 turns a constant speed drive (CSD) 42 of a type known in the art. The CSD 42, in turn, drives an electrical motor-generator 44 and a fuel pump 46. The electrical motor-generator can receive and consume electrical energy from a set of batteries 48 under control of the CPU 50 in order to turn the fuel pump shaft 38, or can be turned by the fuel pump shaft 38 to generate electrical energy. In either case, the fuel pump shaft 38 is turning, which causes the fuel pump 46 to deliver fuel to the nozzle 20.”
“[0030] With regard to both FIG. 1 and FIG. 2 and from an airflow perspective in start-up, the CPU 50 uses electrical power from the batteries 48 to power the electrical motor-generator 44 and a fuel pump 46. If the fuel is hydrogen, the CPU 50 also directs electrical power from the batteries 48 to four nozzles 20 to photodissociate the water into hydrogen and oxygen in order to start the engine 10. Alternatively, if the fuel is a hydrocarbon-based fuel, all twelve hydrocarbon spray nozzles 20 can be operated simultaneously, as desired. The CPU 50 also provides electrical power for the hot steam injectors 16 to begin airflow in the jet engine 10. If the fuel is hydrogen, the high temperature hydrogen produced in the nozzle 20 will be ignited upon contact with oxygen in the air. If the fuel is a hydrocarbon, a separate igniter of the conventional type (not shown) is used to ignite the fuel."
“[0032] Thrust produced by the jet engine 10 will eventually accelerate the engine and produce increasing levels of compressed air received by the louvered air inlets 12 and the aft inlet duct 28 for use in the jet engine 10. In typical circumstances, the jet engine 10 will reach desired operating conditions, including speed and thrust. As the jet engine 10 accelerates towards the desired operating conditions, the CPU 50 can correspondingly reduce the amount of electrical energy provided by the batteries 48 and rely instead on electrical energy generated by the electrical motor-generator 44 [Examiner Note, power generated from the air motor/turbine].”
   wherein the given condition comprises an event in which a given duration of time has elapsed after startup of the jet engine [timer, taught in paragraph 0037]; wherein the electric rotating machine receives rotational force of the fuel turbine to generate electric power when the given condition is satisfied [at desired operating conditions];  (10) comprising a combustor [downstream of 20] that combusts the fuel,	 further comprising a power supply 48 that supplies electric power to the electric rotating machine 44, wherein the power supply 44 is kept warm by heat generated by the combustor [hot gas from duct 40 to the air motor is hot combustion gas and the proximity of the power supply/batteries 44 is inherently kept warm by proximity to the hot gas].  Wright is optionally cited to teach liquid fuel from the fuel pump is only used during startup, bypassing the use of the fuel turbine 42, during startup conditions and other conditions when the ram effect is insufficient to initiate the change of phase / vaporization of the fuel [see col. 3, lines 50-col. 4, line 5].  It would have been obvious to one of ordinary skill in the art to utilize startup as when the given condition is not satisfied and the desired operating condition [after startup] as when the given condition is satisfied, as well as operating wherein the electric rotating machine receives rotational force of the fuel turbine to generate electric power when the given condition is satisfied [electric generation after startup],  as taught by Sharpe, as using motor/generators to drive the fuel pump and provide fuel flow at all conditions, including startup as well as providing a convenient source of electricity during desired operating conditions [including full power] and where Wright may be applied as a teaching reference to show startup / after startup and/or are the typical “given condition” being satisfied / not satisfied as a matter of engine and/or fuel warm up conditions.  JP ‘574 does not explicitly teach wherein the given condition includes an event in which the fuel that has passed through the heating conduit is vaporized;  wherein the given condition comprises an event in which a temperature of the heating conduit is higher than a first threshold value;  wherein the given condition comprises an event in which a temperature of the fuel that has passed through the heating conduit is higher than a second threshold value nor further comprising: a tachometer that measures a rotational speed of the fuel turbine; and a control device that controls a rotational speed of the electric rotating machine in response to the rotational speed of the fuel turbine;	 wherein the control device provides mechanical power to decrease the rotational speed of the fuel turbine when the rotational speed of the fuel turbine is higher than a third threshold value, and wherein the control device provides mechanical power to increase the rotational speed of the fuel turbine when the rotational speed of the fuel turbine is lower than a fourth threshold value.  Wolf teaches an analogous jet engine, comprising: a pump1 that pressurizes fuel; a heating conduit [through heat exchanger in Fig. 1 or through regenerative heat exchanger for combustor in Fig. 2] that heats the pressurized fuel; a fuel turbine that provides mechanical power to the pump; and wherein the fuel that has passed through the heating conduit before combustion [combustor] flows into the fuel turbine to provide mechanical power to the fuel turbine when the given condition is satisfied [during normal / desired operating conditions]; wherein the fuel is combusted without passing through the fuel turbine when the given condition is not satisfied [turbine by-pass valve, Fig. 1 -- see col. 2, lines 1-37 teaches the fuel is expanded by the turbine, and temperature modulating valve, Fig. 2, col. 1, lines 38-62 serves to control the temperature of the fuel expanded in the turbine and note that by definition liquid fuel cannot be expanded in a turbine but only gas can be expanded, and that col. 3, lines 13-50 teach the list of fuels which in liquid form and are vaporized /decomposed, specifically teaching evaporated fuel circa line 47.  In other words, it is noted that the turbine should bypass the fuel when the fuel has not been vaporized during startup as turbines cannot expand liquids but only gases.  Additional evidence was provided by Wright -- as the fuel turbine is not used during startup but only liquid fuel injected to the combustor -- see col. 3, lines 50-col. 4, line 5].   Wolf specifically teaches the given condition includes an event in which the fuel that has passed through the heating conduit is vaporized [first temperature threshold] or fuel is disassociated [second temperature threshold];  wherein the given condition comprises an event in which a temperature of the heating conduit is higher than a first threshold value [using sensed fuel temperature];  wherein the given condition comprises an event in which a temperature of the fuel that has passed through the heating conduit is higher than a second threshold value [using sensed fuel temperature – obvious to use multiple temperature thresholds, including first and second threshold values as there are many different operating conditions, including the desired preventing turbine overspeeding, differing temperatures associated with evaporation vs disassociation of the fuel].  Wolf further teach comprising: a tachometer that measures a rotational speed of the fuel turbine [col. 2, circa line 31]; and a control device 10 that controls a rotational speed of fuel turbine in response to the rotational speed of the fuel turbine.  It would have been obvious to one of ordinary skill in the art to utilize sensed temperature for e.g. vaporization and/or temperatures higher than 1st or 2nd thresholds, for the turbine bypass valve of JP ‘574, as taught by Wolf, to determine the given condition at which fuel is used to bypass the turbine and/or to determine startup conditions vs desired operating conditions as turbines beneficially operate on gases to expand the fuel, where Wright may optionally be applied as a teaching reference which shows using fuel temperatures to determine whether fuel vaporization occurring is or is not occurring are vital to operation using {gaseous} fuel turbine during normal operation, i.e. after start/warm up.  It would have been obvious to one of ordinary skill in the art to employ a tachometer and control device, as taught by Wolf, to control the rotational speed of the fuel turbine in response to the rotational speed of the fuel turbine.  In Sharpe, as the electric machine is on the same shaft as the fuel turbine and fuel pump, varying one speed varies them all, including controlling a rotational speed of the electric rotating machine in response to the rotational speed of the fuel turbine, as they are on the same shaft and directly impact each other.   	As for the power supply being disposed adjacent to the heating conduit, Sharpe already teaches the power supply / batteries 48 is disposed adjacent to the hot gas conduit 34.  Furthermore, JP ‘547 already teaches the fuel pump / turbine are close to / adjacent the heat conduit.  It would have been obvious to one of ordinary skill in the art to have the power supply disposed adjacent to the heating conduit, as a region close to the fuel turbine and which also provides sufficient heat to prevent the battery from undergoing cold temperatures which are well known to reduce battery performance and/or to utilize a convenient location close to the fuel pump.  

    PNG
    media_image1.png
    594
    944
    media_image1.png
    Greyscale


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016183574 [see Examiner provided translation rather than the translation provided in the IDS] in view of Wolf (3,690,100) and Sharpe (2012/0047872).  The combined teachings of the prior art already teach the control device provides mechanical power to decrease the rotational speed of the fuel turbine when the rotational speed of the fuel turbine is higher than a third threshold value [by controlling the turbine speed of Wolf via the turbine valve], and wherein the control device provides mechanical power to increase the rotational speed of the fuel turbine when the rotational speed of the fuel turbine is lower than a fourth threshold value [by controlling the turbine speed of Wolf via the turbine valve].  Alternately, Langford teaches controlling a turbine motor generator [electrical machine] where the control device provides mechanical power to decrease the rotational speed of the turbine when the rotational speed of the turbine is higher than a third threshold value [see speed ranges D>C, C>F, F>0 in Fig. 2], and wherein the control device provides mechanical power to increase the rotational speed of the fuel turbine when the rotational speed of the fuel turbine is lower than a fourth threshold value [see A<B, B<E, D<E, etc.] is typically done in the art and allows for controlling the amount of electricity used/generated by the electric machine / motor/generator.  It would have been obvious to one of ordinary skill in the art to decrease/increase the rotational speed of the turbine based on whether the rotational speed is respectively higher or lower than a third or fourth threshold, as taught by Langford, as typical control steps used for controlling the electric motor/generator and which allow control over the motor power used and electricity generated. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

August 9, 2022
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No reference numbers provided. The labels used by Wolf’s figures are highlighted in bold for ease of review.